Citation Nr: 0735648	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, veteran's daughter


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1942 to October 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

In October 2006, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The evidence of record demonstrates that the veteran's right 
knee disorder is not related to active service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a right knee disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim, March 2006, 
November 2006, and May 2007 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination report, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In order to establish service connection for a 
claimed disorder, the following must be shown:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records were negative for a 
right knee disorder.  The service discharge examination noted 
normal extremities.

In an October 1995 private medical record, the veteran 
reported right knee pain of one month.  The veteran could no 
longer recall what happened and denied previous history of 
right knee injury except for approximately 40 years prior.  
The diagnoses were right knee mild osteoarthritis and 
possible medial meniscus tear.  Another October 1995 private 
record assessed right knee osteoarthritis.  In November 1995 
private records, the veteran reported increasing right knee 
pain.  A right knee arthroscopy was conducted.  The 
assessment was right knee pain.  A December 1995 private 
preoperative diagnosis was right knee medial meniscus tear 
with osteoarthritis.  A right knee arthroscopy was conducted.  
In other December 1995 private records, the veteran reported 
right knee pain.  The assessments were status post 
arthroscopy for medial meniscus tear and osteoarthritis.  In 
January 1996 private records, the veteran reported right knee 
pain.  The assessments were meniscal tear and status post 
arthroscopy with osteoarthritis.  In March 1996 private 
records, the veteran reported mild right knee pain.  The 
assessment was meniscal tear, status post arthroscopy.  A May 
1996 private record assessed right knee pain.  

In an October 2003 lay statement, the veteran asserted that 
he injured his right knee during service.  He stated that he 
slipped during a hurricane causing severe swelling, 
inflammation, and torn cartilage.  He reported several 
surgeries to attempt to clean out the torn cartilage and 
arthritis due to that injury.  

In a June 2005 private medical record, the veteran reported 
right knee pain.  The assessment was right knee degenerative 
joint disease.  A July 2005 private operative report noted 
that the veteran underwent right knee total replacement.  The 
pre-operative and post-operative diagnoses were right knee 
degenerative joint disease.  In an August 2005 private 
record, the veteran was 4 weeks post right knee replacement.  
The assessment was status post right total knee replacement.  
The physician noted there was likely some underlying knee 
injury, perhaps related to an accident during World War II 
because the dissection was notably difficult with an 
excessive amount of scar tissue in the anterior intra-
articular compartment.  

In an August 2005 VA medical record, the veteran was status-
post right knee replacement.  The veteran reported knee pain.  

In a September 2005 lay statement, the veteran asserted that 
after his knee replacement, his physician asked him if there 
was an old knee injury because knee disorder appeared to be a 
result of an old injury.  In an October 2005 lay statement, a 
life-long friend of the veteran, K.H., asserted that during 
serve the veteran wrote him a letter telling him of an injury 
to his knees during an accident during a storm at sea.  
Shortly after service discharge, K.H. and the veteran went on 
a 3 day fishing trip that they had to cut short because the 
veteran's knee became swollen, feverish, and painful.  K.H. 
stated that the veteran then went to a doctor who diagnosed 
inflammation of an old injury and that similar episodes 
occurred over the years.   

An October 2005 private medical record assessed status post 
total knee replacement.  

At the September 2006 Board hearing, the veteran asserted an 
inservice right knee injury for which he received some pain 
pills and light duty.  The veteran's wife testified that she 
knew the veteran prior to service and he did not have any 
knee problems.  She stated that during service the veteran 
wrote her a letter reporting a knee injury and that he had 
knee problems after service discharge.  The veteran's 
daughter stated that even when she was very young her father 
had knee problems.  

A July 2007 VA joints examination was conducted upon a review 
of the claims file.  The veteran reported a right knee injury 
during service.  He stated that he was not seen by a 
physician, but was put on light duty.  The veteran denied any 
post-service injury during his 32 years working at a pipeline 
company.  The veteran and his wife reported that through the 
years he has had right knee trouble, pain, and swelling and 
flareups every 6 months.  Upon examination, the diagnosis was 
right knee degenerative arthritis and status post total knee 
arthroplasty.  The examiner noted that although an August 
2005 private examiner stated that there was an old right knee 
injury due to the excessive amount of scar tissue seen in the 
knee during replacement surgery, the operative report of that 
same physician noted no such scar tissue.  The examiner 
opined that it was less likely than not that the veteran's 
current right knee disorder was related to service.  

The Board finds that the evidence of record does not support 
a finding of service connection for a right knee disorder.  
There is a currently diagnosed right knee disability.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Right knee 
degenerative joint disease was not, however, diagnosed within 
one year of service discharge.  38 C.F.R. § §3.307, 3.309.  
But the Board finds that the evidence of record indicates an 
inservice right knee injury.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  The veteran reported 
an inservice knee injury and the veteran's wife and K.H. 
stated that the veteran wrote them letters during service 
indicating a knee injury.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms).  

Importantly, however, the evidence of record does not support 
a relationship between active service and a right knee 
disorder.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  The first evidence of any right knee disorder 
was in 1995, approximately 50 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  The lay statements of record asserting that the 
veteran has had right knee symptoms since service discharge 
are belied by the veteran's 1995 statement in a private 
record that his only symptoms were right knee pain of one 
month.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that the credibility of a witness may be impeached by a 
showing of interest, bias, inconsistent statements, or 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996), superseded in irrelevant part by statute, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In July 2007, a VA examiner 
opined, upon a review of the claims file, that the veteran's 
current right knee disorder was unrelated to active service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion include access to the 
claims file and thoroughness and detail of the opinion).  
Although a private examiner stated that there was likely some 
underlying injury to the knee, perhaps related to an accident 
during World War II due to difficult dissection from an 
excessive amount of scar tissue, the Board notes that this is 
an ambiguous opinion, the examiner did not have access to the 
claims file, and the VA examiner noted that no such scar 
tissue was noted in operative report.  Prejean, 13 Vet. App. 
at 448-9; Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(holding that a medical opinion that time as a prisoner of 
war "could" have precipitated the initial development of 
the alleged disorder was too speculative to provide medical 
nexus evidence); Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993) (noting that the probative value of a medical opinion 
is diminished where the opinion is ambivalent).  Accordingly, 
service connection for a right knee disorder is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


